Citation Nr: 1541198	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for a seizure disorder.

2.  Entitlement to disability compensation for a lumbar spine disability, claimed as secondary to a seizure disorder.

3.  Entitlement to disability compensation for a major depressive disorder, claimed as secondary to a seizure disorder.


REPRESENTATION

Veteran represented by:	State of Vermont Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  A Board hearing was held in September 2013; a transcript is of record.

In April 2014, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  On April 8, 2010, the Veteran suffered from three seizures and has taken anti-seizure medication since that time.

2.  The weight of the probative evidence is against a finding that the Veteran's seizure disorder was caused by VA physician-prescribed Wellbutrin.

3.  The weight of the probative evidence is against a finding that the Veteran's seizure disorder was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment; or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to compensation under 38 U.S.C. § 1151 for a seizure disorder are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2014).

2.  The criteria to establish entitlement to compensation on a secondary basis for a lumbar spine disability are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).

3.  The criteria to establish entitlement to compensation on a secondary basis for major depressive disorder are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000, during this appeal.  The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  

All notification action needed to make a decision as to the claims on appeal has been accomplished.  Through September 2010 and January 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claims, as well as the criteria for assigning disability ratings and effective dates in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claim, has also been satisfied.  The evidence of record includes VA and private treatment records, Social Security Administration records, the report of an October 2011 VA examination, a February 2013 private medical opinion, August 2014 and October 2014 VA opinions, and numerous statements from the Veteran and his representative.  In a December 2010 letter, the Veteran's representative identified VA Medical Center records dated prior to the April 2010 incident.  The record is not fully complete with regard to these records from the 1983 through 2005.  Here, however, the Board finds that remanding for such records would not benefit the Veteran as his claim is based on an incident that occurred in April 2010 (arguably resulting from medication prescribed the same year), and the facts are not in dispute as to whether the Veteran had any seizures between the time that he was a young child and April 8, 2010.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

The Veteran has also requested that VA obtain private medical records from Deerfield Valley Health Center on his behalf.  On two occasions, VA attempted to obtain these records.  In a January 2011 letter, the RO informed the Veteran that it had attempted to obtain these records twice, and that it was the Veteran's responsibility to see that VA receives them.  38 C.F.R. § 3.159(e) (2015).  The rating decision also indicated that the RO was unable to obtain these records.  In the subsequent years while the claims remained on appeal, neither the Veteran nor his representative submitted these records.  As such, the Board finds that VA's duty to assist in obtaining these private records has been met.  Additionally, the Veteran and his representative have not identified any other outstanding evidence relevant to the issues currently on appeal.

The issues currently on appeal were remanded in April 2014 to obtain private hospital records, outstanding VA treatment records from March 2010, and a VA opinion.  On remand, the Board's directives were accomplished.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided an opportunity to set forth his contentions on his claims during the September 2013 Board hearing.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the September 2013 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 




II.  Analysis

A.  Seizure Disorder

In March 2010, the Veteran was having increased psychiatric symptoms, and his physician decided to start him on Wellbutrin (generically known as bupropion) at a very lose dosage.  The Veteran had a history of febrile seizures as a young child, but had not suffered from seizures since that time.  On April 8, 2010, the Veteran suffered from three tonic-clonic seizures.  He currently asserts that he has a current seizure disorder, which was caused by VA's allegedly negligent treatment (namely, prescribing Wellbutrin to a patient with a known seizure history).

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when such care or treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii) (2014). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  Id. (d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  Id.; see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

Regarding the element of an additional disability, the Veteran alleges that he developed a seizure disorder as a result of being prescribed Wellbutrin by his VA physician.  The record reflects that on April 8, 2010, the Veteran had three tonic-clonic seizures.  See April 2010 Dartmouth-Hitchcock Medical Center summary notes.  Since that time, the Veteran has not suffered from any additional seizures; however, the Veteran has been prescribed anti-seizure medication.  See, e.g., June 2013 VA neurology note (stating that the Veteran continued on 500 milligrams of Keppra and has remained seizure free since 2010).  See also October 2011 VA examination report (diagnosing a "seizure disorder" of tonic-clonic seizures).  Although it remains unclear whether the Veteran has an additional seizure disability, due to the Veteran's continued taking of anti-seizure medication, the Board affords the Veteran the benefit of the doubt in finding that an additional disability was incurred.

Turning to the question of whether VA's medical treatment (specifically, the prescribing of Wellbutrin) caused the Veteran's seizure disorder, the record contains several opinions regarding this element.  It is the Board's duty to weigh the probative value of such evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The majority of statements and opinions of record pertaining to the question of whether the Veteran's seizure disorder was caused by VA treatment are speculative in nature.  See, e.g., April 2010 Dartmouth-Hitchcock medical record ("Wellbutrin may have played a role"; "Wellbutrin suspect cause of seizure"; "onset seizures, possibly provided by Wellbutrin"); October 2011 VA examination report (noting that while "[n]o definite cause of the events was found . . . it was speculated the use of Bupropion [Wellbutrin] and the withdrawal from Valproic acid may have contributed").  Due to the speculative nature of these statements and opinions, they have little probative value toward answering the question of whether VA's medical treatment caused the Veteran's seizure disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  The Board, therefore, affords these statements little to no probative value toward establishing this element.

The record also contains two VA opinions finding that it was unlikely that Wellbutrin played a role in the seizures.  See August 2014 VA opinion (noting that "it is possible than [sic] Wellbutrin did play some role [in the seizures], but I do not feel it rises to the 50% level to say it at least as likely as not caused the seizures"); October 2011 VA examination report ("In my clinical experience, [Wellbutrin] would not have played a significant role as a cause of seizures in this adult.").

The Board affords these opinions strong probative weight because the physicians supported their decisions with detailed rationale.  Namely, the physician who provided the August 2014 VA opinion explained that the seizure risk of Wellbutrin is dose related and much increased with doses above 450 milligrams per day.  In the Veteran's case, however, he was started at a very low dose of 75 milligrams per day for one week, then increased to 75 milligrams twice daily.  He also noted that while the Veteran had febrile seizures as a child, he did not have any since and was thus not diagnosed with a seizure disorder at the time Wellbutrin was prescribed in late March.  See August 2014 VA opinion.  The physician who provided the October 2011 VA opinion (a Board-certified neurologist, with 29 years in clinical practice) explained that while "Bupropion is known to be associated with a small risk of lowered seizure threshold . . . in doses less than 450 mg daily, which was much less than this Veteran received, the risk is considered less than 0.5% (Physicians' Desk Reference 2011).  This Veteran had a remote history of febrile seizures up to the age of 4, but had no seizures as an adult until the admitting event, and his risk of having seizures as an adult after febrile seizures is not high, less than 4.5% and probably closer to 2.5%."  See October 2011 VA examination report.

The Board accepts the August 2014 and October 2011 VA medical opinions as probative and dispositive evidence as to the question of whether VA's treatment caused his current seizure disorder, as they were based upon full consideration of the records and supported by rationale.  See Hernandez-Toyens, 11 Vet. App. at 382; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). 

Any direct assertions by the Veteran and/or his representative that VA's treatment caused his seizure disorder provide no basis for establishment of this element.  Matters of etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise to provide an etiological opinion regarding whether his use of Wellbutrin caused his seizures, the Veteran and his representative are not competent to render a probative opinion on a medical matter such as this.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Hence, the lay assertions in this regard have no probative value.

Finally, even supposing that the Veteran's Wellbutrin caused his seizure disorder, the Veteran's case also fails on the element of proximate causation.  The record reflects that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider or furnish the medical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii) (2014).  In March 2010, the Veteran's physician started him on bupropion at a very lose dosage.  The Veteran was directed to stop the medication immediately if his symptoms worsened.  The treatment record specifically notes, "[w]e discussed risks, benefits, and side effects including risk of emergent [suicidal ideation].  [The Veteran] has [a history of] febrile seizures as a baby but has not had one since.  He is aware of increased seizure risk with bupropion and agrees to take the medication."  See March 2010 VA Substance Abuse Progress Note.

Several opinions of record indicate that there was no carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of the VA.  See August 2014 VA opinion (discussing the physician's choice to begin Wellbutrin at a low dosage, in consideration of the Veteran's childhood seizures); October 2011 VA examination report (stating that due to the very small risk and the physician's full explanation of such risks to the Veteran, "[t]here is no evidence of negligence or carelessness on the part of VA providers that led to the onset of seizures in this Veteran").  The Veteran also submitted an opinion from a private physician noting that she did not prescribe Wellbutrin to patients who have any history of seizures because it lowers the seizure threshold.  See February 2013 private opinion.  While this opinion addresses that physician's personal standard of care for her own patients, it does not discuss whether VA's treatment rose to the level of carelessness, negligence, lack of proper skill, error in judgment, or fault on the part of the VA.  As such, the Board affords it no probative weight toward the question of proximate causation.

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2) (2014).  As the evidence clearly indicates that the VA health care provider discussed the increased risk of seizures with the Veteran considering his past history of febrile seizures, seizures were a reasonably foreseeable event, although many physicians of records have determined that the risk of seizures was low for the Veteran.

While several VA examiners have opined that the Veteran's seizures were not reasonably foreseeable because it appears they confused "foreseeability" with "level of risk," see, e.g., August 2014 VA opinion and October 2011 VA examination report, the Board affords more probative weight to the fact that the medical evidence of record clearly reflects that the Veteran's treating physician actually discussed the risk of seizures with the Veteran due to his past history.  This strongly indicates that seizures were reasonably foreseeable.  See also February 2013 private opinion (noting that the physician does not prescribe Wellbutrin to patients with a seizure history because she knows it lowers the seizure threshold).  Due to the facts of the case being conclusive on whether seizures were an event reasonably foreseeable, the Board finds that the Veteran's seizures were not "an event not reasonably foreseeable." 

As the Veteran's claim fails on elements two and three, the claim of entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for a seizure disorder, is denied.

B.  Lumbar Spine Disability and Major Depressive Disorder

Disability compensation may be paid, pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for disability which is proximately due to or the result of a disability for which compensation is payable under section 1151.  See VAOPGCPREC 8-97.

The Veteran maintains that a fracture of his lumbar spine and his major depressive disorder are secondary to a seizure disorder.  See Board Hearing Tr. at 2-3, 14.  Because the claim of compensation for a seizure disorder is denied, the derivative claims of benefits for a lumbar spine disability and major depressive disorder cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310 (2014); DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  For this reason, the claims must be denied.

[The Board also notes that the Veteran does not contend, and the record does not otherwise reflect, that his alleged lumbar spine disability and major depressive disorder are related to service.  As such, the Board's inquiry in this appeal is limited to the matter of disability compensation for these conditions as secondary to the alleged seizure disorder.  The issue of service connection for a lumbar spine disability and major depressive disorder on a direct basis will be discussed no further herein.]

ORDER

Entitlement to disability compensation pursuant to 38 U.S.C. § 1151 for a seizure disorder is denied.

Entitlement to disability compensation for a lumbar spine disability, claimed as secondary to a seizure disorder is denied.

Entitlement to disability compensation for a major depressive disorder, claimed as secondary to a seizure disorder is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


